Exhibit 10.5

LOGO [g59286g44k29.jpg]

Sonny Perdue

Governor

  

 

Department of Banking and Finance

2990 Brandywine Road, Suite 200

Atlanta, Georgia 30341-5565

770-986-1633

www.gadbf.org

  

Robert M. Braswell

Commissioner

  

 

March 25, 2009

  

The Board of Directors

Security Bank of Houston County

P.O. Box 1310

Perry, Georgia 31069-1310

Dear Members of the Board:

The results of the examination of Security Bank of Houston County, conducted by
the Georgia Department of Banking and Finance (Department) as of October 21,
2008, reveal that the condition of the bank is unsatisfactory, with the
deficiencies noted being of such magnitude that the bank’s operation is
considered unsafe and unsound by the Department.

Accordingly, the Department, in consultation with the Federal Deposit Insurance
Corporation (FDIC), is issuing this Order, pursuant to the provisions of
Subsection 7-l-91(d) of the Financial Institutions Code of Georgia, requiring
the bank to CEASE AND DESIST from the following enumerated unsafe and unsound
practices and to adopt a program of corrective action as a means to address the
deficiencies. The unsafe and unsound practices are as follows:

 

  1. Operating with inadequate supervision and direction over the financial
affairs of the Bank;

 

  2. Operating with an inadequate level of capital based upon the level of risk
identified;

 

  3. Operating with an excessive volume of assets subject to adverse
classification, resulting from engaging in inadequate credit administration and
underwriting practices;

 

  4. Operating with an excessive volume of credit concentrations which reflect a
lack of diversity in the loan portfolio;

 

  5. Operating with an excessive volume of nonearning assets;

 

  6. Operating with marginal liquidity; and

 

  7. Engaging in violations of applicable federal and state regulations.

 

1



--------------------------------------------------------------------------------

This Order to Cease and Desist (ORDER) between the Supervisory Authorities of
the Georgia Department of Banking and Finance and the Federal Deposit Insurance
Corporation (Supervisory Authorities) and the Board of Directors is designed to
bring about correction of the currently identified problems of the bank by a
good faith effort on the part of the Board of Directors (Board) and bank
management, without admitting or denying the alleged charges of unsafe or
unsound banking practices, to comply with each particular Paragraph of the
ORDER. The program of corrective action to be adopted is as follows, with all
time periods contained herein to begin with the effective date of the ORDER:

CAPITAL

1. (a) Within sixty (60) days from the effective date of this ORDER, the Board
shall submit to the Supervisory Authorities a revised Capital Plan based on the
significant change in the risk profile of the institution. Specifically, the
Capital Plan shall address the increase in classified assets, current earnings
projections, and the projected shrinkage of the bank’s total assets.
Additionally, statutory requirements for the holding and approval of brokered
deposits shall be considered in the Capital Plan. Further, the Capital Plan
shall identify sources of additional capital and provide for the injection of
such capital as necessary in order to maintain compliance with capital ratios
required in this ORDER.

(b) Within ninety (90) days from the effective date of this ORDER, the Bank
shall have Tier 1 Capital in such an amount as to equal or exceed eight
(8) percent of the Bank’s total assets. Thereafter, during the life of this
ORDER, the Bank shall maintain Tier 1 Capital in such an amount as to equal or
exceed eight (8) percent of the Bank’s total assets. Within thirty (30) days
from the effective date of this ORDER, the Bank shall develop and adopt a plan
for achieving the aforementioned Tier 1 Capital level and for maintaining Tier 1
Capital in such an amount as to equal or exceed eight (8) percent of the Bank’s
total assets during the life of this ORDER. The plan shall be submitted to the
Supervisory Authorities for review and approval.

(c) Within forty-five (45) days from the effective date of this ORDER, the Bank
shall develop and adopt a plan to meet the minimum risk-based capital
requirements for a well-capitalized bank, as described in Part 325 of the FDIC
Rules and Regulations, 12 C.F.R. Part 325. The plan shall be submitted to the
Supervisory Authorities for review and approval.

(d) The level of Tier 1 capital to be maintained during the life of this ORDER
pursuant to Subparagraph l(b) shall be in addition to a fully funded ALLL, the
adequacy of which shall be satisfactory to the Supervisory Authorities as
determined at subsequent examinations and/or visitations.

(e) Any increase in Tier 1 capital necessary to meet the requirements of
Paragraph 1 of this ORDER may be accomplished by the following:

(i) the sale of common stock; or

(ii) the sale of noncumulative perpetual preferred stock; or

 

2



--------------------------------------------------------------------------------

(iii) the direct contribution of cash by the board of directors, shareholders,
and/or parent holding company; or

(iv) any other means acceptable to the Supervisory Authorities; or

(v) any combination of the above means.

Any increase in Tier 1 Capital necessary to meet the requirements of Paragraph 1
of this ORDER may not be accomplished through a deduction from the Bank’s ALLL.

ADVERSELY CLASSIFIED ITEMS

2. (a) Within ten (10) days from the effective date of this ORDER, the Bank
shall eliminate from its books, by charge-off or collection, all assets or
portions of assets adversely classified “Loss” in the Report that have not been
previously charged-off or collected. Elimination of these assets through
proceeds of other loans made by the Bank is not considered collection for
purposes of this Paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within
thirty (30) days of the receipt of any official Report of the Bank from the
Department or the FDIC, eliminate from its books, by collection, charge-off, or
other proper entries, the remaining balance of any assets classified “Loss”
unless otherwise approved in writing by the Supervisory Authorities.

(c) Within six (6) months from the effective date of this ORDER, the Bank shall
reduce the assets classified “Substandard” and those assets classified
“Doubtful” as of October 21, 2008, that have not previously been charged off to
not more than $32,000,000.

(d) Within twelve (12) months from the effective date of this ORDER, the Bank
shall reduce the assets classified “Substandard” and those assets classified
“Doubtful” as of October 21, 2008, that have not previously been charged off to
not more than $26,500,000.

(e) Within eighteen (18) months from the effective date of this ORDER, the Bank
shall reduce the assets classified “Substandard” and those assets classified
“Doubtful” as of October 21, 2008, that have not previously been charged off to
not more than $21,000,000.

(f) Within twenty-four (24) months from the effective date of this ORDER, the
Bank shall reduce the assets classified “Substandard” and those assets
classified “Doubtful” as of October 21, 2008, that have not previously been
charged off to not more than $15,500,000.

(g) Within thirty (30) months from the effective date of this ORDER, the Bank
shall reduce the assets classified “Substandard” and those assets classified
“Doubtful” as of October 21, 2008, that have not previously been charged off to
not more than $10,000,000.

(h) The requirements of Subparagraphs 2(a), 2(b), 2(c), 2(d), 2(e), 2(f) and
2(g) of this ORDER are not to be construed as standards for future operations
and, in addition to the

 

3



--------------------------------------------------------------------------------

foregoing, the Bank shall eventually reduce the total of all adversely
classified assets. Reduction of these assets through proceeds of other loans
made by the Bank is not considered collection for the purpose of this Paragraph.
As used in Subparagraphs 2(c), 2(d), 2(e), 2(f) and 2(g) the word “reduce”
means:

(i) to collect;

(ii) to charge-off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the Supervisory
Authorities.

NO ADDITIONAL CREDIT

3. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this Paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest due from the borrower) any credit
already extended to the borrower. However, the certification required in
Subparagraph 3(c)(i), (ii), and (iii) would apply to such a renewal.

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or in part, “Substandard” and is uncollected.

(c) Subparagraph 3(b) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to extending additional credit pursuant to this Subparagraph,
either in form of a renewal, extension, or further advance of funds, such
additional credit shall be approved by a majority of the board of directors, or
a designated committee thereof, who shall certify, in writing:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; and

(iii) how the Bank’s position would be improved.

The signed certification shall be made a part of the minutes of the board of
directors or designated committee, and a copy of the signed certification shall
be retained in the borrower’s credit file.

 

4



--------------------------------------------------------------------------------

PLANS FOR REDUCING/IMPROVING CLASSIFIED ASSETS

4. Within ninety (90) days of the effective date of this ORDER, the Bank shall
submit to the Supervisory Authorities specific plans and proposals to effect the
reduction and/or improvement of any lines of credit which are adversely
classified by the Supervisory Authorities as of the date of the Report and which
aggregate $500,000 or more as of that date. The plans shall identify, at a
minimum, the cause(s) of the borrower’s problems, the bank’s current lien
position and collateral values, the proposed exit strategy, and an estimate of
any potential loss exposure. Such plans shall thereafter be monitored and
progress reports thereon resubmitted by the Bank at 90-day intervals
concurrently with the other reporting requirements set forth in Paragraph 14 of
this ORDER.

CONCENTRATIONS OF CREDIT

5. (a) Within sixty (60) days from the effective date of this ORDER, the Bank
shall submit to the Supervisory Authorities an acceptable written plan detailing
appropriate strategies for managing CRE concentration levels, including a
contingency plan to reduce or mitigate concentrations given current adverse
market conditions. If the contingency plan includes selling or securitizing CRE
loans, management shall include an assessment of the marketability of the
portfolio in the plan. The Board shall submit this written CRE plan in the same
time frame to the Supervisory Authorities for review and comment.

(b) Within sixty (60) days from the effective date of this ORDER, the Bank shall
perform a risk segmentation analysis with respect to the Concentrations of
Credit listed on Page 29 of the Report. Concentrations should be stratified as
the Board deems appropriate, but shall include concentrations identified by
industry, geographic distribution, underlying collateral, direct or indirect
extensions of credit to or for the benefit of any borrowers dependent upon the
performance of a single developer or builder, and other asset groups that are
considered economically related. The Board should refer to the Joint Guidance on
Concentrations in Commercial Real Estate Lending, Sound Risk Management
Practices, for information regarding risk segmentation analysis.

STRATEGIC PLAN/EARNINGS

6. Within sixty (60) days from the effective date of this ORDER, the Bank shall
submit to the Supervisory Authorities a written strategic business plan that
covers three (3) years for improving the earnings and overall financial
condition of the Bank. The plan, at a minimum, shall provide for or describe:

(a) The identification of major areas including, at a minimum, asset growth,
loan portfolio and deposit mix, market focus, earnings projections, capital
needs, and liquidity management, and means by which the Board will seek to
improve the Bank’s operating performance;

 

5



--------------------------------------------------------------------------------

(b) Management, lending, and earnings objectives, appropriate to the Bank’s
condition, and specific strategies for achieving such objectives;

(c) a realistic and comprehensive budget;

(d) A description of the operating assumptions that form the basis for, and
adequately support, major projected income and expense components and provisions
needed to establish and maintain an adequate ALLL; and

(e) A budget review process incorporating the use of pro forma income statements
and analysis of budgeted versus actual income and expense, with significant
deviations from budgeted projections being analyzed in writing.

The plan shall consist of short and long-term goals designed to improve the
condition of the Bank and its viability and strategies for achieving those
goals. The plan shall be in a form and manner acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

ALLOWANCE FOR LOAN AND LEASE LOSSES

7. The Bank shall maintain an adequate ALLL. In complying with this Paragraph,
the Board shall review the adequacy of the ALLL prior to the end of each
calendar quarter and make appropriate provisions. Such review, at a minimum,
shall take into consideration the results of the Bank’s most recent regulatory
examination, loan review, net loan loss history, level of nonperforming loans,
concentrations within the loan portfolio, the overall composition of the loan
portfolio, internal and/or external loan reviews, an estimate of potential loss
exposure of significant credits, and present and prospective economic
conditions. A deficiency in the ALLL shall be remedied in the calendar quarter
it is discovered, prior to submitting the Reports of Condition and Income, by a
charge to current operating earnings. The minutes of the Board meeting at which
such review is undertaken shall indicate the results of the review. The method
used for computing the ALLL shall be consistent with outstanding regulatory
guidance and Generally Accepted Accounting Principles (GAAP) and be satisfactory
to the Supervisory Authorities as determined at subsequent examinations and/or
visitations. A written record shall be maintained, indicating the methodology
utilized, and the review shall be included in the minutes of the Board.

FUNDS MANAGEMENT

8. Within forty-five (45) days from the effective date of this ORDER, the Bank
shall perform an assessment of the Bank’s liquidity needs and plans for ensuring
such needs are met on an ongoing basis. The Bank shall review the adequacy of
its asset/liability management (ALM) practices in light of the change in the
Bank’s overall financial condition. The assessment shall take into consideration
the Bank’s loan, investment, operating, and budget policies as well as the
bank’s liquidity contingency plan. In addition, the Bank shall develop a plan
for reducing its volatile liability dependence and brokered deposits.

 

6



--------------------------------------------------------------------------------

MANAGEMENT

9. (a) Within sixty (60) days from the effective date of this ORDER, the Bank
shall develop a written analysis and assessment of the Bank’s management and
staffing needs (“management plan”). The Board shall submit this written
management plan in the same time frame to the Supervisory Authorities for review
and comment. The qualifications of management shall be assessed on management’s
ability to comply with the requirements of this ORDER; operate the bank in a
safe and sound manner; comply with applicable laws, regulations and policy
statements; and restore all aspects of the Bank to a safe and sound condition
including management, asset quality, earnings, capital, liquidity, and
sensitivity to market risks. The management plan shall cover the Bank’s
management structure for the purpose of determining those positions considered
to be part of the Bank’s management, defining the responsibilities and duties of
those positions, and judging the adequacy of the overall management structure
and changes needed. At a minimum, the management plan shall include:

(i) The type and number of management positions needed to properly manage and
supervise the affairs of the Bank;

(ii) A clear and concise description of the required experience and level of
compensation for each management position at the bank;

(iii) An evaluation of the Board, each Bank officer, and staff members to
determine whether those individuals possess the ability, experience and other
qualifications required to competently perform present and anticipated duties,
including the ability to provide appropriate oversight of the lending function,
to adhere to established policies and procedures of the Bank, to restore and
maintain the Bank in a safe and sound condition, and to comply with all
requirements of this ORDER. Specifically, this review shall ensure that an
adequate lending staff is in place, with competence in the commercial real
estate (CRE) lending field. Also, the plan shall include an evaluation of the
salary that each officer is receiving when compared to the responsibilities the
individual is performing;

(iv) Procedures to recruit, hire, or appoint additional or replacement personnel
with the requisite ability, experience, and other qualifications required to
competently perform their assigned duties; and

(b) Any changes needed shall be made within ninety (90) days of the completion
of the management assessment. Further, the Bank shall notify the Supervisory
Authorities, in writing, of the resignation or termination of any of the Bank’s
directors or senior executive officers. Additionally, during the life of this
ORDER, the Bank shall notify the Supervisory Authorities in writing when it
proposes to add any individual to the Bank’s board of directors or employ any
individual as a senior executive officer. The notification must be received at
least thirty (30) days before the planned addition or employment is intended to
become effective and shall include a description of the background and
experience of the individual or individuals to be added or employed. The Bank
may not add any individual to its Board or employ any individual as an executive
officer without the approval of the Commissioner and the Regional Director.

 

7



--------------------------------------------------------------------------------

(c) Any subsequent modifications to the management plan shall be submitted to
the Supervisory Authorities for review and comment. No more than thirty (30)
days from the receipt of any comment from the Supervisory Authorities, and after
consideration of such comment, the Board shall approve the management plan
modification.

BOARD OF DIRECTORS

10. (a) Immediately from the effective date of this ORDER, the Board shall
increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank’s activities, consistent with the role and
expertise commonly expected for directors of banks of comparable size. This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved: new,
past due, renewal, insider, charge-off, and recovered loans; operating policies
and policy exceptions; insider transactions; reports of income and expenses;
investment activity; operating policies; and individual committee actions. Board
minutes shall fully document these reviews and approvals, including the names of
any dissenting directors.

(b) Within thirty (30) days from the effective date of this ORDER, the Board
shall establish a Board committee (“Directors’ Committee”), consisting of at
least four members, responsible for ensuring compliance with the ORDER,
overseeing corrective measures with respect to the ORDER, and reporting to the
Board. Three of the members of the Directors’ Committee shall not be officers of
the Bank. The Directors’ Committee shall monitor compliance with this ORDER and,
within thirty (30) days from the effective date of this ORDER, and every thirty
(30) days thereafter, shall submit a written report detailing the Bank’s
compliance with this ORDER to the Board, for review and consideration during its
regularly scheduled meeting. Such report and any discussion related to the
report of the ORDER shall be recorded in the appropriate minutes of the meeting
of the Board and shall be retained in the Bank’s records. Nothing contained
herein shall diminish the responsibility of the entire Board to ensure
compliance with the provisions of this ORDER.

(c) Within sixty (60) days from the effective date of this ORDER, the Bank shall
designate a Board committee to review and approve loans, with such committee
being structured so that a majority of members are persons who are not actively
involved in the Bank’s lending activities.

VIOLATIONS

11. Within thirty (30) days from the effective date of this ORDER, the Bank
shall take all necessary steps consistent with sound banking practices to
eliminate and/or correct all violations noted on the Violations of Laws and
Regulations page of the Report. In addition, the Bank shall take all necessary
steps to ensure future compliance with all applicable laws and regulations.

 

8



--------------------------------------------------------------------------------

DIRECTORS’ FEES, CASH DIVIDENDS AND BONUSES

12. The Bank shall not, directly or indirectly, pay fees to the Bank’s directors
including, but not limited to, reimbursement of expenses or payment of
indebtedness without the prior written approval of the Supervisory Authorities.
Further, the Bank shall not pay cash dividends or bonuses without the prior
written consent of the Supervisory Authorities.

NOTICE TO SHAREHOLDERS

13. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting. The
description shall fully describe the ORDER in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the Supervisory Authorities at least fifteen (15) days prior to the
dissemination to shareholders. Any changes requested to be made by the
Supervisory Authorities shall be made prior to the dissemination of the
description, communication, notice, or statement.

PROGRESS REPORTS

14. Within forty-five (45) days of the end of the first quarter following the
effective date of this ORDER, and within forty-five (45) days of the end of each
quarter thereafter, the Bank shall furnish written progress reports to the
Supervisory Authorities detailing the form and manner of any actions taken to
secure compliance with this ORDER and the results thereof. Such reports shall
include a copy of the Bank’s Report of Condition and the Bank’s Report of
Income. Such reports may be discontinued when the corrections required by this
ORDER have been accomplished and the Supervisory Authorities have released the
Bank in writing from making further reports.

This ORDER shall become effective ten (10) days from the date of its issuance.
The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside by the Supervisory
Authorities.

This Order is issued under the provision of Section 7-l-91(d) of the Financial
Institutions Code of Georgia.

 

9



--------------------------------------------------------------------------------

This the 7th day of April, 2009.

 

/s/    Robert M. Braswell

Robert M. Braswell Commissioner Georgia Department of Banking and Finance

The undersigned, as Regional Director of the Federal Deposit Insurance
Corporation, acknowledges this Cease and Desist Order issued by the Georgia
Department of Banking and Finance and considers its acceptance as representing a
commitment to the Federal Deposit Insurance Corporation from the Board of
Directors of Security Bank of Houston County, Perry Georgia, to make a good
faith effort to comply with the terms of this Agreement.

 

/s/    Mark S. Schmidt

Mark S. Schmidt Regional Director Federal Deposit Insurance Corporation

 

10



--------------------------------------------------------------------------------

The undersigned Directors of Security Bank of Houston County, Perry, Georgia,
acknowledge receipt of and agree to make a good faith effort to comply with the
terms and conditions of this ORDER.

 

/s/    Edward M. Beckham, II

   

/s/    George E. Slappey, Jr.

Edward M. Beckham, II     George E. Slappey, Jr.

/s/    Mark Byrd

   

/s/    Gail N. Spivey

Mark Byrd     Gail N. Spivey

/s/    Robert H. Causey, III

   

/s/    Bobby Stalnaker

Robert H. Causey, III     Bobby Stalnaker

/s/    Vividawn L. Gibson

   

/s/    T. R. Tolleson, Jr.

Vividawn L. Gibson     T. R. Tolleson, Jr.

/s/    Riley Hunt

   

/s/    Larry Walker

Riley Hunt     Larry Walker

 

   

/s/    William D. Watson

Christopher Murman     William D. Watson

/s/    Foster Rhodes

    Foster Rhodes    

 

11



--------------------------------------------------------------------------------

The undersigned Directors of Security Bank of Houston County, Perry, Georgia,
acknowledge receipt of and agree to make a good faith effort to comply with the
terms and conditions of this ORDER.

 

/s/    Edward M. Beckham, II

   

/s/    George E. Slappey, Jr.

Edward M. Beckham, II     George E. Slappey, Jr.

/s/    Mark Byrd

   

/s/    Gail N. Spivey

Mark Byrd     Gail N. Spivey

/s/    Robert H. Causey, III

   

/s/    Bobby Stalnaker

Robert H. Causey, III     Bobby Stalnaker

/s/    Vividawn L. Gibson

   

 

Vividawn L. Gibson     T. R. Tolleson, Jr.

/s/    Riley Hunt

   

/s/    Larry Walker

Riley Hunt     Larry Walker

/s/    Christopher Murman

   

/s/    William D. Watson

Christopher Murman     William D. Watson

/s/    Foster Rhodes

    Foster Rhodes    

 

11